DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 23, 2020 and July 8, 2021 were considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on July 4, 2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 4, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,857,366 to Koyama (hereinafter KOYAMA) in view of U.S. Patent No. US 7,503,200 B2 to Gerritsen et al, hereinafter GERRITSEN.
Regarding Claim 1, KOYAMA discloses a press brake control device (111 in Fig. 18; col. 17, lines 44-57), comprising:
a stroke calculation unit (113 in Fig. 8; col. 18, line 1) configured to calculate, when a sheet metal is sandwiched between a punch held by a punch holder (P in Fig. 18; col. 17, line 51) and a die held by a die holder (D in Fig. 18; col. 17, line 52) and the punch is moved toward the die to bend the sheet metal at a set bending angle (col. 17, lines 58-65), a stroke of the punch for bending the sheet metal at the bending angle in consideration of a spring back amount of the bent sheet metal (control unit 111 includes a spring-back amount operation means 121 as shown in Fig. 8; col. 17, line 66 through col. 18, line 12);
a bending load calculation unit (127 in Fig. 8; col. 19, lines 13-22) configured to calculate a bending load required to bend the sheet metal at the bending angle;
a punch deflection amount calculation unit (mechanical system deflection means 131 in Fig. 8 calculates deflection values for several components of the press including die deflection T for punch P; col. 19, lines 33-53 and Fig. 12) configured to calculate a punch deflection amount that is a deflection amount of the punch according to the bending load; and
a depth value calculation unit (133 in Fig. 8; col. 18, line 18) configured to calculate a depth value by adding at least the punch deflection amount to the stroke, the depth value being a distance by which the punch is moved toward the die (col. 21, lines 52-65).
KOYAMA does not expressly disclose a punch holder deflection amount calculation unit as claimed in Claim 1.  Although, KOYAMA discloses correcting for deflection of the punch and the apron to which it is attached, thus expressly disclosing correcting deflection to press brake components on either side of the punch holder.
GERRITSEN teaches punch holders (9 in Fig. 1A; col. 3, line 58) and die holders (8 in Fig. 1A; col. 3, lines 57-58) in press brakes (1 in Fig. 1A; col. 3, line 46) deflect with the beams they are attached to (2 and 5 in Fig. 1A; col. 3, lines 49-58) when load is applied to bend the workpiece (col. 3, lines 46-58).  GERRITSEN goes on to teach methods and apparatus used to compensate for these deflections.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention deflection amounts calculated by mechanical systems deflection means 131 of KOYAMA should include calculations attributable to deflection amounts of a punch holder connecting punch P to upper table 105 of KOYAMA because punch holders deflect with deflection of the table to which they are connected, as GERRITSEN teaches, and it is necessary to correct deflection of components of the press brake other than just the punch itself as KOYAMA teaches at col. 3, lines 41-46.
Regarding Claim 2, the prior art reference combination of KOYAMA in view of GERRITSEN renders the press brake control device of Claim 1 unpatentable as explained above.  KOYAMA teaches the punch deflection amount calculation unit (131 in Fig. 8) calculates a punch deflection amount according to a type of the punch as shown in Fig. 12.  See col. 19, lines 51-53.  Fig. 12 of KOYAMA shows one type of punch, called a “gooseneck punch”, being deflected an amount T in response to force F.  The deflection amounts gathered in the data tables described at col. 17, lines 37-43 of KOYAMA would be punch-dependent, in that different types of punches would deflect differing amounts based upon their differing configurations.
Regarding Claim 3, the prior art reference combination of KOYAMA in view of GERRITSEN renders the press brake control device of Claim 2 unpatentable as explained above.  KOYAMA teaches creating a data table at col. 17, lines 37-43 based upon a relationship between deflection amount T and applied load.  The data gathered in the data tables would include deflection attributable to a particular punch holder when holding a particular punch, with data entries in the deflection tables reflecting deflection amounts of the punch and punch holder together.
Regarding Claim 4, the prior art reference combination of KOYAMA in view of GERRITSEN renders the press brake control device of Claim 1 unpatentable as explained above.  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include die and die holder deflection information which would be used to adjust the depth value calculation.  See col. 21, lines 52-65.
Regarding Claim 5, the prior art reference combination of KOYAMA in view of GERRITSEN renders the press brake control device of Claim 4 unpatentable as explained above.  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include die and die holder deflection information which would be used to adjust the depth value calculation.  See col. 21, lines 52-65.  The data gathered in the data tables would include deflection attributable to a particular die holder when holding a particular die.
Regarding Claim 6, the prior art reference combination of KOYAMA in view of GERRITSEN renders the press brake control device of Claim 4 unpatentable as explained above.  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include die and die holder deflection information, as well as punch and punch holder deflection information, which would be used to adjust the depth value calculation of final D value operation means 133.  See col. 21, lines 52-65.
Regarding Claim 7, the prior art reference combination of KOYAMA in view of GERRITSEN renders the press brake control device of Claim 1 unpatentable as explained above.  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include punch and punch holder deflection information which would be used to adjust the depth value calculation of final D value operation means 133.  See col. 21, lines 52-65.
Regarding Claim 8, KOYAMA discloses a press brake control method, executed by a control device that controls a press brake for bending a sheet metal by sandwiching the sheet metal between a punch held by a punch holder and a die held by a die holder and then moving the punch toward the die (Fig. 16; col. 21, lines 19-21), the press brake control method comprising:
calculating a stroke of the punch for bending the sheet metal at a set bending angle in consideration of a spring back amount of the bent sheet metal (S103 in Fig. 16; col. 21, lines 31-33);
calculating a bending load required to bend the sheet metal at the bending angle (S106 in Fig. 16; col. 21, lines 41-44);
calculating a punch deflection amount that is a deflection amount of the punch according to the bending load (S109 in Fig. 16; col. 21, lines 56-58);
calculating a depth value by adding at least the punch deflection amount to the stroke, the depth value being a distance by which the punch is moved toward the die (S110 in Fig. 16; col. 21, lines 58-60); and
controlling such that the punch is moved by the depth value to bend the metal sheet (col. 21, lines 60-65).
KOYAMA does not expressly disclose including a punch holder deflection amount that is a deflection amount of the punch holder according to the bending load in the step S109 calculation.  Although, KOYAMA discloses correcting for deflection of the punch and the apron to which it is attached, thus expressly disclosing correcting deflection of press brake components on either side of the punch holder.
GERRITSEN teaches punch holders (9 in Fig. 1A; col. 3, line 58) and die holders (8 in Fig. 1A; col. 3, lines 57-58) in press brakes (1 in Fig. 1A; col. 3, line 46) deflect with the beams they are attached to (2 and 5 in Fig. 1A; col. 3, lines 49-58) when load is applied to bend the workpiece (col. 3, lines 46-58).  GERRITSEN goes on to teach methods and apparatus used to compensate for these deflections.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention deflection amounts calculated in step S109 by mechanical systems deflection means 131 of KOYAMA should include calculations attributable to deflection amounts of a punch holder connecting punch P to upper table 105 of KOYAMA because punch holders deflect with deflection of the table to which they are connected, as GERRITSEN teaches, and it is necessary to correct deflection of components of the press brake other than just the punch itself as KOYAMA teaches at col. 3, lines 41-46.
Regarding Claim 9, the prior art reference combination of KOYAMA in view of GERRITSEN renders the method of Claim 8 unpatentable as explained above.  KOYAMA teaches the punch deflection amount calculation unit (131 in Fig. 8) calculates a punch deflection amount according to a type of the punch as shown in Fig. 12.  See col. 19, lines 51-53.  Fig. 12 of KOYAMA shows one type of punch, called a “gooseneck punch”, being deflected an amount T in response to force F.  The deflection amounts gathered in the data tables described at col. 17, lines 37-43 of KOYAMA would be punch-dependent, in that different types of punches would deflect differing amounts based upon their differing configurations.  These considerations would be incorporated into step S109 in Fig. 16.  See col. 21, lines 56-58.
Regarding Claim 10, the prior art reference combination of KOYAMA in view of GERRITSEN renders the method of Claim 9 unpatentable as explained above.  KOYAMA teaches creating a data table at col. 17, lines 37-43 based upon a relationship between deflection amount T and applied load.  The data gathered in the data tables would include deflection attributable to a particular punch holder when holding a particular punch, with data entries in the deflection tables reflecting deflection amounts of the punch and punch holder together.  These considerations would be incorporated into step S109 in Fig. 16.  See col. 21, lines 56-58.
Regarding Claim 11, the prior art reference combination of KOYAMA in view of GERRITSEN renders the method of Claim 8 unpatentable as explained above.  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include die and die holder deflection information which would be used to adjust the depth value calculation.  See col. 21, lines 52-65.  These considerations would be incorporated into step S109 in Fig. 16.
Regarding Claim 12, the prior art reference combination of KOYAMA in view of GERRITSEN renders the method of Claim 11 unpatentable as explained above.  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include die and die holder deflection information which would be used to adjust the depth value calculation.  See col. 21, lines 52-65.  These considerations would be incorporated into step S109 in Fig. 16.
Regarding Claim 13, the prior art reference combination of KOYAMA in view of GERRITSEN renders the method of Claim 11 unpatentable as explained above.  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include die and die holder deflection information which would be used to adjust the depth value calculation.  See col. 21, lines 52-65.  The data gathered in the data tables would include deflection attributable to a particular die holder when holding a particular die.  These considerations would be incorporated into step S109 in Fig. 16.
Regarding Claim 14, the prior art reference combination of KOYAMA in view of GERRITSEN renders the method of Claim 8 unpatentable as explained above.  .  Col. 17, lines 37-43 of KOYAMA teach creating a data table based upon a relationship between deflection amount T and applied load when the upper tool (punch) and lower die are engaged with the workpiece.  Therefore, the deflection amount T used in KOYAMA would include punch and punch holder deflection information which would be used to adjust the depth value calculation of final D value operation means 133.  See col. 21, lines 52-65.  These considerations would be incorporated into step S109 in Fig. 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Japanese Patent Document No. JPH09192746A by Koyama et al. discloses a bending method and device which improves bending precision by compensating for tool deflection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725